DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 2-4, 6-7, 9, 11-14, and 19-20 are cancelled.
Claims 1, 5, 10, and 18 are amended.
Claims 1, 5, 8, 10, and 15-18 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8, 10, and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

-“a cognitive agent using a machine learning technique”: Examiner fails to find support within the specification describing the machine learning technique used by the current invention.  It is unclear in the specification how the cognitive agent is using the machine learning technique to assign a user to a team of physicians.  Examiner asks the Applicant to guide the Examiner to the part in the specification regarding the limitation.
-“outputting…a data file including multiple diseases…”: Examiner is unable to file any mentioning of a data file, let alone outputting the data file.  Examiner asks the Applicant to guide the Examiner to the part in the specification regarding the limitation.
-“a search of medical databases using a previous data file including prior consensus diagnosis”  Examiner is unable to find support regarding searching of previous data files that includes prior consensus diagnosis.  Examiner asks the Applicant to guide the Examiner to the part in the specification regarding the limitation.
-“displayed on the GUI…the team of physicians including their credentials…consecutively”: Examiner is unable to find support in the specification regarding displaying the physicians consecutively and with their credentials.  Examiner asks the Applicant to guide the Examiner to the part in the specification regarding the limitation.
-“feedback score”: Examiner is unable to find support regarding feedback score; the specification discloses “physician accuracy score,” but fails to show calculation of a feedback score.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 10, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 18 recite the step of “outputting…a data file…”  Examiner is unable to determine where exactly is the data file being outputted.  Is the data file being outputted on a GUI of a user or sent to a server?  Examiner asks the Applicant to clarify.
Claims 1, 10, and 18 recite the limitation “cognitive agent.”  Examiner is unable to determine what it means by cognitive agent.  It is unclear from the claim language how to assign a cognitive agent using a machine learning technique or is the system assigning a user to a team of physicians using a cognitive agent with machine learning technique.  Examiner asks the Applicant to clarify.
Claims 1, 10, and 18 recite the limitation “adjusting a feedback score…based on feedback from the user describing an accuracy of the consensus diagnosis.”  Examiner is unable to determine how a user is able to determine the accuracy of the consensus diagnosis.  It is unclear from the claimed language metes and bounds of determining the accuracy of the diagnosis.
Claims 5 and 15 recite the limitation “wherein the consensus diagnosis comprises a list of diagnosis.”  Examiner is unable to determine how a user in the independent claim is able to determine an accuracy of a diagnosis, but then it is from a list of diagnosis.  Based on 
Claims 5 and 16 recite the limitation “wherein the list of diagnosis is ranked based on a likelihood.”  Based on interpreting the independent claim, it seems there is only one diagnosis that a user is able to determine the accuracy, but then in the dependent claims, it states list of diagnosis are ranked.  It is unclear if it is a single consensus diagnosis or a list of consensus diagnosis.
Claims 1, 5, 8, 10, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step in claims 1, 10, and 18 is:  how to calculate the feedback score that is being adjusted in the final step.  Examiner is unable to determine when in the previous steps the feedback score was calculated that it can be adjusted at the final step.  Examiner asks the Applicant to clarify.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 8, 10, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1, 5, and 8), machine (claim 18), and manufacture (claims 10 and 15-17) which recite steps of processing user symptoms, assigning a user to a team of physicians and a cognitive agent based 
These steps of processing symptoms, assigning team of physicians, producing a consensus diagnosis into a data file that is outputted and receiving a feedback score, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing interactions between a user and a team of physicians to diagnose a user).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 5 and 15-16, reciting particular aspects of how to provide a list of consensus diagnosis and rank them according to likelihood may be performed in the mind but for recitation of generic computer components; such as claims 8 and 17, reciting particular aspects of how to assign team of physicians may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of via a cloud computing node, input being via a GUI, outputting a data file, querying the user by using NLP, and displayed on the GUI amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 63, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of a user input comprising symptoms amounts to mere data gathering, recitation of processing the symptoms to output a data file with consensus diagnosis amounts to selecting a particular data source or type of data to be manipulated, recitation of adjusting a feeback score for each physician amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5, 15-16, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 8 and 17, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 8 and 17, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as processing a user input of symptoms; outputting a data file; querying a user for additional information; provide feedback for each of the physicians, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); adjusting a feedback score for each physician, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); assigning a user to a team of physicians; producing a consensus diagnosis, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5, 8, and 15-17, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 5 and 15-16, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 8 and 17, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
claims 1, 5, 8, 10, and 15-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626